Case 15-00061-ref    Doc 43    Filed 11/07/18 Entered 11/07/18 11:26:39              Desc Main
                               Document      Page 1 of 22



                 UNITED STATES BANKRUPTCY COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re: TAM Q. VU,                                :      Case No. 14—13852REF
          Debtor                                 :      Chapter 7



TAM Q. VU,                                       :      Adv. No.   15—61
         Plaintiff                               :

      V.
YOUNG [sic] LIN,
             Defendant


           MEMORANDUM OPINION
                       I. INTRODUCTION
             Defendant’s conduct in barring Plaintiff from entering Plaintiff” 3

restaurant constituted a willful Violation   of the automatic stay that caused Plaintiff

to suffer actual damages to his property ($7,250) and emotional distress ($2,000),

which combined is $9,250. I will also impose on Defendant,         as   part   of Plaintiff’s

actual damages, a close approximation    of Plaintiff’s attorney’s      fees in the amount

of $3,500. Defendant’s conduct in Violating the      stay was patently egregious and

outrageous, thereby requiring the imposition     of punitive damages in the amount of

$5,000. The award   of punitive damages      is intended to punish Defendant and will

deter him (hopefully) from such blatant transgressions     of the automatic        stay in the

future. The total amount owed to Plaintiff from Defendant therefore is $17,750 and

I will enter judgment in favor of Plaintiff and against Defendant in that amount.
    Case 15-00061-ref      Doc 43      Filed 11/07/18 Entered 11/07/18 11:26:39                    Desc Main
                                       Document      Page 2 of 22



                 On February 18, 2015, Plaintiff/Debtor, Tarn Q. Vu (“Plaintiff”),

    initiated this adversary proceeding against Defendantmandlord, Yung Lin

(“Defendant”), seeking damages under                 11   U.S.C. §362(k)(1) for Violating the

automatic stay. I held the trial on April 27 , 2018, and directed the parties to ﬁle

post-hearing briefs, which they did.1 This matter is now ripe for decision.



          II. FACTUAL AND PROCEDURAL
                                  BACKGROUND

             Sometime in January 2013, Plaintiff purchased the assets                     of a restaurant

business operating at 1930 Columbia Ave., Lancaster, PA (the “Premises”), from

Kar Thiem Lee (“Mr. Lee”) for $73,000. On January 15, 2013,                         as   part   of the

acquisition of the restaurant, Plaintiff entered into an Assignment and Assumption

of Lease with DF Y Realty Management, Inc. (“DFY”), the owner of the Premises.

Defendant is the President          of DFY.

               Beginning almost immediately, in April 2013, Plaintiff had difﬁculty

making timely lease payments to DFY. In February 2014, DFY ﬁled a state court

eviction action against Plaintiff. The state court entered a judgment of eviction

against Plaintiff and in favor        of DFY on April 24, 2014. The Sheriff scheduled


‘
       A new issue arose for the ﬁrst time in Plaintiff’s initial post-trial brief and led me to request
supplemental briefs, which were also duly ﬁled.
    Case 15-00061-ref     Doc 43     Filed 11/07/18 Entered 11/07/18 11:26:39               Desc Main
                                     Document      Page 3 of 22



eviction of Plaintiff from the Premises on May 13, 2014, but Plaintiff stayed the

eviction when he ﬁled his bankruptcy petition on that date. Defendant received

notice    of Plaintiffs bankruptcy ﬁling the next day, May             14, 2014.


                After Plaintiff ﬁled his bankruptcy petition, he paid rent to DFY for

approximately two months. Thereafter, his payment on the lease became sporadic.

Sometime in January 2015, upon the poor health               of both Plaintiff and his wife,

Plaintiff decided to surrender the Premises to Defendant effective on January 31,

2015. On or about January 28, 2015 ,2 Defendant entered the Premises (which

Plaintiff had not yet surrendered) and changed the locks. As a result, Plaintiff was

unable to enter the Premises to retrieve his personal property.3


                 On January 29, 2015, counsel for Plaintiff sent counsel for Defendant

a    letter advising her that Defendant had violated the automatic stay by locking

Plaintiff out of the Premises. The letter stated that Plaintiff desired to remove his

personal property from the Premises and have an auctioneer catalogue the property

for sale. Plaintiff’s counsel requested that Defendant’s counsel contact her for

Plaintiff to arrange for speedy liquidation of the personal property. As Defendant


2
        Plaintiff says that Defendant locked him out of the Premises on January 26, 2015; but Defendant
says the lockout occurred on January 28, 2015. This discrepancy is unimportant - whether the lookout
occurred on January 26 or January 28, 2015, is of no consequence to my decision.
3
        Plaintiff testiﬁed that he went to the Premises on the day of the lockout and saw Defendant and
several other people inside the Premises. He knocked on the door, but Defendant and the others in the
Premises ignored him. He further testiﬁed that after the lockout, No Trespassing signs appeared on the
Premises and within several weeks, a new restaurant began operating in the Premises.

                                                   3
    Case 15-00061-ref      Doc 43        Filed 11/07/18 Entered 11/07/18 11:26:39   Desc Main
                                         Document      Page 4 of 22



had done previously, counsel for Defendant acted with insouciance, ignoring the

letter, and she did not reply. Plaintiff was provided no opportunity to enter the

Premises to catalogue or retrieve his personal property. As a result,        Plaintiff ﬁled

the complaint now before me seeking actual damages (including attorneys’ fees)

and punitive damages against Defendant under 11 U.S.C. §362(k)(1) for Violating

the automatic stay.



                                III.         DISCUSSION

      A. Plaintiff incorrectly claimed that the Trustee had
        abandoned the restaurant assets and other
        property from the estate before Defendant’s
         actions.

                 Plaintiff alleged in his brief for the ﬁrst time that the Chapter 7

Trustee had abandoned all assets to Plaintiff on January 7, 2015.4 This

abandonment was said to have occurred a couple weeks before Defendant

allegedly violated the automatic stay.


                 Plaintiff appeared to rely on (but did not deﬁnitively plead) Section

362(a)(3)    of the Bankruptcy Code as the basis for the alleged stay Violation.       If


4
         Plaintiff’s brief ﬁled May   17, 2018, at p. 3.
    Case 15-00061-ref          Doc 43     Filed 11/07/18 Entered 11/07/18 11:26:39                   Desc Main
                                          Document      Page 5 of 22



Plaintiff were correct in alleging that the assets had been abandoned from the                           estate

    on January 7, 2015, however, no Violation                   of the stay could have     occurred. The

    stay   of Section 362(a)(3) applies to,        and protects against, acts to obtain possession

of, or exercise control over, property              of the estate.        11    U.S.C. §362(a)(3). It neither

applies to, nor protects against, acts to obtain possession of, or control over,

property abandoned from the estate which would thereafter revert back to a debtor.

See Fields V.        Bleiman, 267 Fed. Appx. 144, 146 (3d Cir. 2008);                      11   U.S.C.

§362(c)(1).


                    On June 20, 2018,        I ordered the parties to ﬁle            supplemental briefs to

address the abandonment issue.               I also asked Plaintiff to identify the subsection of

Section 362(a) on which he relies for his claim                       of a stay Violation. All briefs have

been ﬁled and the abandonment issue is ready for disposition.


                    Plaintiffs supplemental brief now clearly identiﬁes Section 362(a)(3)

as the basis       for his demands.5 Plaintiff also retracts the statement in his ﬁrst brief

charging that the Chapter 7 Trustee had abandoned all assets to Plaintiff on January

7, 2015. To the contrary, the Trustee              ﬁled a “no asset” report on January 7, 2015,

but did not abandon the property from the estate on that day.6 Plaintiff now alleges

that under Section 544(0)            of the Bankruptcy Code,               11   U.S.C. §544(c), such


5
            Plaintiff’s supplemental brief ﬁled on July   1,   2018 at pp. 1-2.
6
            Plaintiff’ s supplemental brief at p. 3.
    Case 15-00061-ref        Doc 43       Filed 11/07/18 Entered 11/07/18 11:26:39           Desc Main
                                          Document      Page 6 of 22



    property was deemed to have been abandoned to Plaintiff upon the closing of the

    main bankruptcy case. Because Plaintiff now acknowledges that the property in

    issue had not been abandoned by the Trustee, Plaintiff’s Section 362(a)(3) action

remains Viable.


                     Plaintiff’s supplemental brief, however, states that Defendant was

wrong in taking control over the property because Plaintiff had exempted it in his

Schedule      (3.7   Plaintiff’s second red herring appears at ﬁrst glance to present

another self-defeating obstacle to Plaintiff’s recovery under Section 362(a)(3).

Property claimed by a debtor as exempt becomes exempt and is no longer property

of the bankruptcy estate unless,             30 days after the creditors’ meeting, the trustee or

another party in interest ﬁles an objection to a debtor’s claimed exemptions. 131M

V.    Freeland & Kronz, 938 F.2d 420, 423 (3d Cir.             1991),e_l_ff_c_1   503 U.S.638 (1992);

In re M0110, 196 Fed. Appx. 102, 104 (3d Cir. 2006) citing Taylor.


                  The deadline for objections to Plaintiff’s exemptions was February 6,

2015, 30 days after the January 7 creditors’ meeting. Neither the Chapter 7 Trustee

nor any other party objected to Plaintiff 5 claim of exemptions.                   All of the property

that Plaintiff had claimed as exempt therefore ﬁnally became exempt and was no

longer property of the estate on February 7, 2015. Before that date, however, the



7
         Plaintiff” s supplemental brief, at p. 2.
Case 15-00061-ref     Doc 43      Filed 11/07/18 Entered 11/07/18 11:26:39          Desc Main
                                  Document      Page 7 of 22



property claimed as exempt remained property of the estate. Because Defendant’s

conduct occurred before February 7, 2015 in all respects, Plaintiff’s request for

sanctions for Defendant’s Violation     of the automatic stay remains Viable.      The

restaurant and other personal property at issue in this dispute were property of the

estate at all relevant times   of Defendant’s conduct.


   B. Defendant violated the automatic stav when he
     changed the locks to the Premises, and he further
     violated the stav when he failed to respond to
     Plaintiff’s request for an opportunitv to access the
     Premises to retrieve and catalggue his propertv.

             The ﬁling   of a bankruptcy petition operates as an automatic         stay   of all

collection activities, including “any act to obtain possession of property of the

estate or to exercise control over property     of the estate.”   11   U.S.C. §362(a)(3). The

automatic stay is one   of the fundamental protections afforded to a debtor by the

Bankruptcy Code. Univ. Med. Ctr.       V.   Sullivan (In re Univ. Med. Ctr.), 973 F.3d

1065, 1074 (3d Cir. 1992); In re Traversa, 585       BR. 215, 219 (Bankr. E.D.       Pa.


2018). The scope   of the automatic    stay is broad and provides a debtor with a

breathing spell from his creditors. The automatic stay stops all harassment and

collection efforts and maintains the status quo between       a   debtor and his creditors.

Univ. Med. Ctr., 973 F.3d at .1074; Traversa, 585 BR. at 219.
Case 15-00061-ref     Doc 43     Filed 11/07/18 Entered 11/07/18 11:26:39              Desc Main
                                 Document      Page 8 of 22



              Section 362(k)(1)   of the Bankruptcy Code provides that “an

individual injured by any willful Violation of a stay   .   .   .   shall recover actual

damages, including costs and attomeys’ fees, and, in appropriate circumstances,

may recover punitive damages.”      11   U.S.C. §362(k)(1). As the Third Circuit

instructed:


              It is a willful Violation of the automatic stay when a creditor
              violates the stay with knowledge that the bankruptcy petition
              has been ﬁled. Willfulness does not require that the creditor
              intend to violate the automatic stay provision, rather it requires
              that the acts which Violate the stay be intentional . . .. [A]
              creditor’s good faith belief that he is not violating the automatic
              stay provision is not determinative of willfulness.

Lansdale Family Rests., Inc. v. Weis Food Serv. (In re Lansdale Family

Rests.   Inc), 977 F.2d 826,   829 (3d Cir. 1992); see also Lansaw V. Zokaites

(In re Lansaw), 853 F.3d 657, 664 n.4 (3d Cir. 2017).


              Defendant received notice     of Plaintiff’s bankruptcy ﬁling on

May 14, 2014. I ﬁnd and conclude, therefore, that Defendant had actual

knowledge of Plaintiff 5 bankruptcy ﬁling from May 2014 through January

2015. He had actual knowledge when he changed the locks. And he had

actual knowledge when he failed to respond to the request            of Plaintiff’s

counsel for access to Plaintiff’s property.   I ﬁnd and conclude, therefore, that

by changing the locks and failing to respond to counsel’s request for access

to the restaurant Premises, Defendant acted to obtain possession           of and to
                                              8
    Case 15-00061-ref       Doc 43      Filed 11/07/18 Entered 11/07/18 11:26:39        Desc Main
                                        Document      Page 9 of 22



exercise control over the Premises and Plaintiff‘s personal property, all              of

which were property of the estate. When Defendant changed the locks to the

Premises and failed to respond to Plaintiff’s request for access to the

personal property, he knew that Plaintiff was in bankruptcy. His conduct

therefore constituted a willful Violation            of the automatic stay.   w,   853

F.3d at 664, n.4; Lansdale Family Rests., 977 F.2d at 829.


                 Defendant argues that no stay Violation occurred because the

personal property that remained in the Premises when the lockout occurred

belonged to DFY, and not to Plaintiff. Attempting to prove this allegation,

Defendant attached to his May 18, 2018 brief a copy               of an alleged 2006

lease between      DFY and Meifang Lin (“Lin”). I reject this contention out of

hand. First, the 2006 lease was neither offered nor admitted into evidence

and is not evidence that        I may consider. Second, the lease with Lin is not

relevant to this case because         it is not the lease that Plaintiff assumed when

he took possession        of the Premises. Plaintiff assumed a lease dafed July 3,

2009 between DFY and Mr. Lee.8 The lease between DFY and Mr. Lee does

not convey to Mr. Lee any personal property or equipment as part               of the

leased Premises.       I therefore ﬁnd and conclude that Plaintiff acquired any and

all personal property in the leased Premises when he purchased the assets of

8
         Exhibit P-l-A, admitted into evidence at trial.

                                                      9
Case 15-00061-ref      Doc 43    Filed 11/07/18 Entered 11/07/18 11:26:39            Desc Main
                                Document      Page 10 of 22



the restaurant business from Mr. Lee.      All such property belonged to Plaintiff

and not to DFY at the time   of the lockout.


   C.    Plaintiff is entitled to $12,750 for actual damaggg
        from loss of his propertv, attornevs’ fees, and
        emotional distress, which loss he sustained as a
        direct result of Defendant’s willful violation of the
        automatic stay.

             When, as here, a debtor establishes a willful violation          of the automatic

stay, Section 362(k)(1)   of the Bankruptcy Code provides that the debtor may

recover actual damages, including costs and attorneys’ fees, and, in appropriate

circumstances, punitive damages.     11    U.S.C. §362(k)(1).


            Actual damages under Section 362(k)(1) “must be prove[n] with

reasonable certainty, and mere speculation, guess or conjecture           will not sufﬁce.” lg

re Nixon, 419   BR. 281, 291. (Bankr. E‘D.         Pa. 2009) quoting   Aiello v. Providian

Fin. Com, 257 BR. 245, 249 (ND.           111.   2000),   ﬁg, 239 F.3d 876 (7th Cir. 2001);
accord Heghmann v. Indorf (In re Heghmann), 316 BR. 395, 405                 (lst Cir. BAP

2004) (“actual damages should be awarded, only             if there is concrete evidence
supporting the award   of a deﬁnite amount”); Sculky V. Internal Revenue            Service

(In re Sculky), 182 BR. 706, 708 (Bankr. E.D. Pa.1995) (“[d]amages may not be

awarded based upon speculation, guess and conjecture”).             Plaintiff bears the burden

                                                 10
    Case 15-00061-ref        Doc 43     Filed 11/07/18 Entered 11/07/18 11:26:39            Desc Main
                                       Document      Page 11 of 22



of proving all       aspects   of his actual   damages claim. Nixon, 419        BR.   at 291;   ﬁg gjgg
Miller V. Blatstein (In re Main, Inc.), No. Civ. A.           98—5947, 1999       WL 424296, at *5

(ED.     Pa. June 23, 1999);       Lord v. Carragher (In re Lord), 270 BR. 787, 794

(Bankr.    MD. 621.1998);        see   generally In re FRG,   1110.,   121   BR. 451, 458 (Bankr.

E.D. Pa.1990).


                   Plaintiff seeks the following amounts       as actual damages be       incurred   as


a result   of Defendant’s Violation of the automatic          stay: (1) $21,200, which is the

value Plaintiff ascribes t0 the restaurant equipment and food items that remained in

the Premises when Defendant changed the locks;9 (2) $8,500, the amount                      of the

security deposit Plaintiff provided to Defendant at the inception                 of the lease, which

was never refunded; (3) an unspeciﬁed amount as compensation for emotional

distress; and (4) an unspeciﬁed amount in attorneys’ fees.

                   Plaintiff maintains that various items of restaurant equipment and

food items10 remained in the Premises at the time of the lockout. N0

manufacturer’s names or model numbers were provided for the equipment.

Plaintiff purchased as new some of the equipment, such as                    an ice machine, freezer,

display, and cash register, but he did not provide the dates of these purchases or the

amounts he paid for them.          All of the other restaurant equipment was purchased by


9
         Exhibit   P—I —C.
10
         Exhibit   P—l —C.


                                                    11
 Case 15-00061-ref         Doc 43      Filed 11/07/18 Entered 11/07/18 11:26:39                Desc Main
                                      Document      Page 12 of 22



Plaintiff in January 2013       as   part   of his purchase of the restaurant business from Mr.

Lee.


                Defendant testiﬁed that the restaurant equipment in the Premises at

the time he changed the locks was very old and worth very little,                   if anything. He
also testiﬁed that the food remaining in the Premises was old and was not suitable

for use.H But similar to Plaintiff, Defendant, who controlled the Premises after the

lockout, failed to provide any detailed information about the nature and value of

the restaurant equipment.


                Plaintiff testiﬁed that an auctioneer had agreed to purchase the

restaurant equipment remaining in the Premises at the time                  of the lookout for an

amount between $ 13,000 and $16,000. The anticipated purchase was intended to

occur on January 31, 2015, but was thwarted by Defendant’s lockout. Defendant

offered no agreement, bill of sale, letter, or email to establish the terms of the

alleged sale. Plaintiff’s testimony about the auctioneer might have been suspect,

but Defendant’s counsel failed to object to any part              of it.12 Plaintiff offered no

other evidence regarding the age or condition of the equipment. Based on this

meager evidence,       I ﬁnd and conclude that Plaintiff failed to meet his burden of



1‘
        The letter that Plaintiff’s counsel sent to Defendant‘s counsel on January 29 concedes that the
food remaining in the Premises was likely unusable. Exhibit P—l-D.
‘2     The testimony about the auction and auctioneer is therefore admissible but weak.

                                                    12
 Case 15-00061-ref        Doc 43      Filed 11/07/18 Entered 11/07/18 11:26:39                Desc Main
                                     Document      Page 13 of 22



proving that the value of these items is $21,200. Instead, I ﬁnd from all of the

combined evidence that their value was half of What Plaintiff Claimed was the

auction price 587,250.‘3 Plaintiff is therefore entitled to an award for actual
                 —




damages     of $7,250 to compensate him for the value of the equipment.

                 Defendant concedes that he has not returned the $8,500 security

deposit to Plaintiff. But he maintains that DFY is owed much more than this

amount in past due rent and         as damages     for Plaintiff s breach of the      lease.14


Plaintiff failed to address this claim at trial or in his briefs. I ﬁnd and conclude that

Plaintiff failed to meet his burden to establish that he is entitled to a return of any

part   of the security deposit from Defendant as           an item   of actual   damages under

Section 362(k)(1).


                 Plaintiff also requests    an award     of damages for the emotional          distress

he suffered as caused by Defendant’s Violation              of the automatic stay. Plaintiff did

not quantify the amount of damages to redress the emotional, distress he suffered                      as


a    component   of his actual damages claim.         Instead, he relies on his testimony at

trial describing his emotional state resulting from the lockout. He requests that I



‘3
        Both Plaintiff and Defendant have many years of experience operating restaurants. I therefore
afford equal weight to their testimony regarding the value of the items listed on Exhibit P—l—C. Plaintiff
says the property is worth $21,200 and Defendant says the property is worthless. I believe it is somewhere
in between and that $7,250 constitutes the most likely value.
‘4
        Defendant testiﬁed, without contradiction, that Plaintiff owes DFY approximately $13,000 for
delinquent rent and utilities.

                                                    13
 Case 15-00061-ref          Doc 43      Filed 11/07/18 Entered 11/07/18 11:26:39                  Desc Main
                                       Document      Page 14 of 22



use this evidence to quantify his emotional distress claim.                  Plaintiff’s testimony

consisted    of the following: At the time of the lookout, Plaintiff and his wife were in

poor health and had sole custody of four grandchildren, for whom they were

receiving no child support. Plaintiff and his family were living solely on social

security income at the time of the lookout and he was a month behind on the

mortgage payment for his home. In addition, as a result                   of the lookout, Plaintiff lost

all of his ﬁnancial records and was forced to recreate them to prepare and ﬁle his

tax returns. After the lockout, Plaintiff felt lost and very bad because he no longer

had a source     of income, he was out of money,             and he had a family to support.


                 The Third Circuit has ruled that a debtor may recover emotional

distress suffered as a result       of a defendant’s Violation of the automatic               stay as an

element    of actual   damages under Section 362(k)(1). Lansaw, 853 F.3d at 668. The

Third Circuit refused to adopt          a   bright line rule requiring the introduction of

corroborating medical evidence to prove emotional harm and causation.15 Instead,

courts are advised to address emotional distress on a case by case basis. The court

noted that “at least where a stay Violation, is patently egregious, a claimant's

credible testimony alone can be sufﬁcient to support an award                      of emotional—



‘5      The Third Circuit also did not decide whether ﬁnancial injury is a necessary predicate to recovery
of emotional distress damages. Like Plaintiff in this case, the debtor in Lansaw had established ﬁnancial
injury as a result of the stay violation, so damages for emotional distress are therefore appropriate in this
case. Lansaw, 853 F.3d at 668.

                                                      14
Case 15-00061-ref             Doc 43    Filed 11/07/18 Entered 11/07/18 11:26:39              Desc Main
                                       Document      Page 15 of 22



distress damages.” id. at 669. The court further stated                  “[w]e   are conﬁdent that

courts   .   .   .   can ensure that plaintiffs recover only for actual injury even in, the

absence      of expert medical testimony         .   .   ..” E. quoting Bolden V.     Se. Pa. Transp.


Auth.,   21 F.3d 29, 36        (3d Cir. 1994).


                      I ﬁnd and conclude that Plaintiff has credibly and sufﬁciently

established that he suffered some emotional distress at the time                    of the patently

egregious lockout. My ﬁndings             of ﬁnancial         damage renders corroborating medical

evidence unnecessary. What I ﬁnd lacking in Plaintiff’s submission, however, is

proof that all of the alleged emotional distress he was suffering was caused by

Defendant’s Violation           of the automatic stay.        Instead, many   of the stresses about

which Plaintiff testiﬁed resulted from his overall life and ﬁnancial difﬁculties: The

poor health that he and his Wife experienced prior to the lockout; raising four

grandchildren on a limited income; and ﬁnancial problems in his restaurant

business prior to the lookout. The latter clearly led to the ﬁnancial difﬁculties,

including        a   default on his mortgage, which caused Plaintiff eventually to ﬁle his

bankruptcy petition. Plaintiff established that he experienced emotional distress

that was directly caused by Defendant’s stay Violation (1) when he lost the

opportunity to sell the restaurant equipment at                 a   time he desperately needed money

to pay his mortgage and other living expenses and (2) when he lost all of his

ﬁnancial records, which forced him to spend substantial time recreating those

                                                         15
 Case 15-00061-ref         Doc 43          Filed 11/07/18 Entered 11/07/18 11:26:39             Desc Main
                                          Document      Page 16 of 22



records. To compensate Plaintiff for this more limited emotional distress,                     I award

him $2,000    as actual damages.



               Finally, Plaintiff requests attorneys’ fees            as   part   of his actual damages.

Plaintiff’s counsel did not precisely quantify the amount of attorneys’ fees that

might qualify    as damages          incurred by Plaintiff, other than to state that she is

requesting a “reasonable attomeys’ fee.” Plaintiff’s counsel states in her ﬁrst brief,

however, that she is not charging Plaintiff any amount for the time she spent on

this adversary proceeding. She states in her brief that she should be compensated in

the same amount that Defendant testiﬁed he had expended for his counsel to

defend against this adversary proceeding.16 Defendant had testiﬁed that his legal

fees in this adversary proceeding were approximately $7,000.


               “The language of Section 362(k)(1) provides for the

compensation     of ‘actual damages.” Attorneys' fees are included in ‘actual

damages’ and are not addressed as a separate category                  of damages.”      M
93;; gm re Dean),      490   BR. 662, 670 (Bankr. M.D.              Pa. 2013) ggg’gigg    I_n__r§



Thompson, 426 BR. 759, 768 (Bankr.                 ND.    111.   2010). To recover attomeys’

fees as an element      of actual damages under Section 362(k)(1), many courts




‘6    Plaintiff’s ﬁrst brief at p.   8.

                                                     16
Case 15-00061-ref       Doc 43    Filed 11/07/18 Entered 11/07/18 11:26:39          Desc Main
                                 Document      Page 17 of 22



require that Plaintiff actually incur an obligation to pay attorneys’ fees to

counsel as a result   of Defendant’s     stay Violation.


                Plaintiffs counsel approached her Client’s pauperism with

nobility and did not charge her impecunious client additional thousands of

dollars. I   will not follow the courts who require that counsel actually bill

their clients without regard to their poverty. Our noble profession should

look with approval at actions such       as   counsel’s in this case. To the contrary,

I follow the sound reasoning of the court in In re Parks, No. 07-18341, 2008

WL 2003163, at **7       - 8 (Bankr.   ND. Ohio, May 6, 2008).      The Parks court

explained:


                Nor does counsel’s agreement to represent the debtor pro bono
                mean that counsel cannot be awarded attorney’s fees under         fee—

                shifting statutes such   as 11       362(k)(1). ﬁgs; Blanchaard
                                                 U.S.C.   §
                V. Bergeron, 489 U.S. 87, 94, 109 S. Ct. 939, 103 L. Ed. 2d 67
                (1989) (pro bono representation does not bar the award of a
                reasonable attorneys’ fees); Blum V. Stenson, 465 U.S. 886,
                895, 104 S. Ct. 1541, 79 L. Ed. 2d 891 (1984) (attomeys’ fees
                may not be reduced because the attorney conducted the
                litigation pro bono).

lg 2008 WL       18341, supra, at *7.




                                                 17
 Case 15-00061-ref          Doc 43      Filed 11/07/18 Entered 11/07/18 11:26:39                   Desc Main
                                       Document      Page 18 of 22



                 Plaintiff’s request for an award of attomeys’ fees                 as a


component       of his   actual damages claim is therefore cautiously” granted. But

determining an amount presents a problem. Plaintiff” s counsel failed to

establish with clarity the amount            of fees   she is requesting or the amount           of

time she spent on this case. Her off-hand remark that her fees are probably

on a par with Defendant’s counsel fees               of $7,000 misses the mark. I will,

however, recognize from my experience and counsel’s ball park number                              of

$7,000 that a fee award in the amount               of $3,500    is certainly reasonable. I

shall therefore award        Plaintiff $3,500 in attorneys’          fees as part    of his actual

damage claim.



      D. Plaintiff is entitled to an award of punitive
        damages in the amount of $5,000.

                   Section 362(k)( 1) authorizes me to award punitive damages to

a    debtor to redress a stay violation in “appropriate circumstances.” Lightfoot

v. Borkon (In re Lightfoot), 399 BR. 141, 150 (Bankr. E.D. Pa. 2008). The


‘7
         Counsel has put her client’s best interests ahead of her own. I recognize that the majority standard
could lead to counsel preparing an invoice for fees and giving it to the client. Then, with a wink and a
nod, counsel might assure the client that it was not to be paid. The invoice could then be proffered to a
court as the basis for a request for attomeys’ fees. I do not want to contribute to the establishment of
incentives for counsel to do just that. I can only hope that the integrity of the profession (if not the risk of
severe sanctions) would guide counsel along the appropriate path.
         I am also aware that my colleague in the Middle District of Pennsylvania, Honorable Bankruptcy
Judge Mary France, considered and then rejected the     m      decision in her Dean v. Parr, m,       decision.
This weighed heavily on me because of the high respect I have for Judge France. I must, however, decline
to follow her approach in favor of the more appropriate reasoning adopted by the court in Pa_rks.

                                                       18
 Case 15-00061-ref          Doc 43    Filed 11/07/18 Entered 11/07/18 11:26:39        Desc Main
                                     Document      Page 19 of 22



following factors govern any decision to impose punitive damages for a stay

Violation: “(1) the nature of the [Defendant’s] conduct; (2) the [Defendant’s]

ability to pay; (3) the [Defendant’s] motives; and (4) any provocation by the

debtor.”   I_.c1.   Punitive damages are   a response to   particularly egregious

conduct and are, according to the Third Circuit, “reserved for cases in which

the defendant's conduct amounts to something more than a bare Violation

justifying compensatory damages or injunctive relief.” Cochetti            V.   Desmond,

572 F.2d 102, 106 (3d Cir. 1978).


                    A court considering the imposition of punitive damages must be
                    mindful of their purpose. “Punitive damages are damages, other
                    than compensatory or nominal damages, awarded against a
                    person to punish him for his outrageous conduct and to deter
                    him and others like him from similar conduct in the future.”
Frankel v Straver (In re Frankel), 391 BR. 266, 275 (Bankr.             MD.     Pa. 2008)

quoting Restatement (Second) of Torts           §   908 (1979).


                    The record in this case reﬂects no evidence regarding factor (2)

(Defendant’s ability to pay). Similarly, no evidence supports factor (4)

(provocation by Plaintiff).


                    Factor (3) (Defendant’s motive), however, is clear on its face     —



Defendant purposely prevented Plaintiff from getting into the Premises to claim his

property (including ﬁnancial records). Plaintiff’s behavior was quite deliberate            in,




                                                    19
 Case 15-00061-ref        Doc 43    Filed 11/07/18 Entered 11/07/18 11:26:39              Desc Main
                                   Document      Page 20 of 22



withholding Plaintiff’ 5 property from him and immediately leasing the Premises to

a      third party. Defendant’s further purposeful refusal to respond to the

communication from Plaintiff’s counsel adds to Defendant’s egregious behavior.


                  Factor (1) is the nature   of Defendant’s conduct. I have       seen a few

pumoseful stay Violations, but I have seen fewer that are as bold and absolute as

Defendant’s behavior. The testimony established that Plaintiff had advised

Defendant that he intended to surrender the Premises on January 31, 2015.

Defendant travelled from New York to Lancaster speciﬁcally to seize possession

of the Premises immediately, before January           3   .1.   When Defendant arrived, the

restaurant was not operating. Defendant called a locksmith to gain entry to the

restaurant and to change the locks. Four days was all that may have kept Defendant

from lawfully moving into the Premises.


                  Defendant and his counsel also ignored the January 29, 2015 letter,

advising that the lookout violated the automatic stay, which letter Plaintiff,” s

counsel had sent immediately to Defendant’s counsel.                 Plaintiffs counsel   also

requested that the parties reach some agreement regarding the liquidation                 of

Plaintiff’s personal property. Again, Defendant ignored and never responded to

this letter. No evidence showed any attempt by Defendant to contact either Plaintiff

01,~   his counsel. Plaintiff went to the restaurant and knocked, wanting to enter to see

Defendant and claim (or at least catalogue) his property. Defendant vaguely
                                                 20
 Case 15-00061-ref         Doc 43    Filed 11/07/18 Entered 11/07/18 11:26:39            Desc Main
                                    Document      Page 21 of 22



testiﬁed that either he or his attorney reached out to Plaintiff to return Plaintiff.” s

personal. property.      I reject this testimony.18 When asked why he never gave

Plaintiff 5 personal property back to Plaintiff, Defendant testiﬁed that Plaintiff

never set up    a   time to Visit the Premises to remove his personal property. I reject

this testimony.19


                Defendant blatantly violated the automatic stay both when he enlisted

the self—help measure       of changing the locks to the Premises and when he failed to

respond to Plaintiff’ 5 request for access to his personal property.             W,      853 F.3d

at 664, n.4,   I ﬁnd and conclude that Defendant’s conduct is so patently and

excessively egregious that it requires imposition           of punitive damages to punish

Defendant and thwart future Violations          of the stay. Punitive damages in the amount

of $5,000 fulﬁll the four factors set forth by the court in Lightfoot, gym,              399   BR.

at 150, which       I follow: (1.) The nature of Defendant’s conduct was terribly willful,

deliberate, and knowing; (2.) Defendant offered nothing to support any argument

that he could not afford $5,000; (3.) Defendant’s motives were clearly designed to

thwart Plaintiff’s efforts to rescue his personal property; and (4.) Plaintiff did




‘8    Defendant’s testimony in this respect was shifty and was not credible.
‘9    Defendant’s testimony in this respect was also shifty and was also not credible.


                                                  21
 Case 15-00061-ref      Doc 43      Filed 11/07/18 Entered 11/07/18 11:26:39    Desc Main
                                   Document      Page 22 of 22



nothing to provoke Defendant’s conduct. I will award punitive damages in favor of

Plaintiff and against Defendant in the amount of $5,000.


                          IV. CONCLUSION

               For the reasons set forth above, I ﬁnd and conclude that Defendant

violated the automatic stay of Section 362(a)(3) of the Bankruptcy Code,        11   U.S.C.

§362(a)(3), when he locked Plaintiff out of the Premises and when he failed to

respond to Plaintiff’s requests for access to the Premises to retrieve or, at least, to

inventory his personal property and ﬁnancial records. Plaintiff sustained actual

damages as a result    of Defendant’s stay Violation in the amount of $7,250 for the

loss   of property, $2,000 for emotional distress,   and $3,500 for attorneys’ fees.

Finally, I conclude that imposition of punitive damages in the amount of $5,000 is

appropriate. I   will therefore   enter an Order entering judgment on the Complaint in

favor of Plaintiff and against Defendant in the aggregate amount of $17,750.


               An appropriate Order, based on this Memorandum Opinion,

follows.


                                           BY THE COURT

Date: November 7, 2018                         (2   Mi
                                           RICHARD E. F EI-[LING
                                                                  "




                                           United States Bankruptcy Judge

                                              22
